NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROSALIO CASAS BANDA,                            No.    17-71855

                Petitioner,                     Agency No. A095-789-232

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2022**
                                 Pasadena, California

Before: IKUTA, NGUYEN, and OWENS, Circuit Judges.

      Rosalio Casas Banda, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of the

immigration judge’s decision denying his application for withholding of removal.

We review factual findings for substantial evidence. Bhattarai v. Lynch, 835 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1037, 1042 (9th Cir. 2016). As the parties are familiar with the facts, we do not

recount them here. We deny the petition for review.

      To qualify for withholding of removal, “the applicant must demonstrate that

it is ‘more likely than not that he or she would be persecuted on account of race,

religion, nationality, membership in a particular social group, or political opinion

upon removal to [the country in question].’” Silva v. Garland, 993 F.3d 705, 719

(9th Cir. 2021) (quoting 8 C.F.R. § 1208.16(b)(2)). The requirement that the

applicant show that he or she would be persecuted “on account of” a protected

ground is often referred to as the “nexus” requirement. Reyes v. Lynch, 842 F.3d

1125, 1132 n.3 (9th Cir. 2016) (citation omitted).

      Substantial evidence supports the BIA’s determination that, even if Banda

were credible, he failed to show that he was entitled to withholding of removal

because he failed to establish nexus to a protected ground. Banda alleged that he is

a member of the particular social group of “persons targeted by the cartels and

criminal organizations in Mexico based on their cooperation with law enforcement

for reporting such harm or illegal activities.” However, Banda provided

insufficient evidence that cartels or criminal organizations in Mexico have

persecuted or will persecute him on that basis. Rather, Banda testified that Zetas

gang members harassed him, his family, and “many other families” “because they

want money,” and that he did not feel he was being directly targeted by them.


                                          2
      An applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground.”

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). Accordingly, substantial

evidence supports the BIA’s determination that Banda failed to meet his burden for

withholding of removal because he did not establish nexus.

      PETITION FOR REVIEW DENIED.




                                        3